Title: From John Adams to Robert R. Livingston, 3 August 1783
From: Adams, John
To: Livingston, Robert R.


          Sir
            The Hague August 3. 1783.
          The Fiscal Systems of the Powers of Europe, have such an ill Influence on Commerce, that they deserve the Serious attention of Congress and their Ministers whenever they have under Consideration a Treaty with any foreign Power. In Conversation yesterday with Mr: D’Asp the Chargé des affaires of Sweeden, I enquired of him what Imposts were payable in their Ports upon the Importation and Exportation of Merchandizes, and observed to him, that I had lately seen in the Gazettes, that the King had taken off certain duties upon the Importation of Merchandizes from America in Sweedish Ships. He agreed that such a Thing had been done. This ought to allarm us. All the Powers of Europe, who are called neutral, have felt a sudden increase of their Navigation, in the Course of the late War, and the Profits they have made, have excited a Desire to augment it still furthur. If they Should generally exact duties of our Ships, and none of their own, upon the Importation of our Produce, this will be as great a discouragement to our Navigation as it will be an Encouragement to theirs. Whether this has been alluded to in the Treaty with Sweeden, I know not for I have not seen it. But it ought to be carefully considered by those who negotiate the Treaties with Denmark and Portugal, the Emperor and Empress and all other Powers. We have a good Right to insist, that no distinction should be made in their Ports between their Ships and ours. That We should pay in their Ports no higher Duty than they pay in ours. I should think it therefore adviseable for Congress to instruct their Negotiators, to endeavour to obtain Equity in this Respect. This is the Time for it, if ever. If we cannot obtain it by Negociation We must think and talk of doing ourselves Justice by making similar Distinctions in our Ports, between our Vessells and theirs. But here again comes in the Difficulty of uniting our States in such Measures a difficulty which must be surmounted, or our Commerce, Navigation and Marine will Still be ruined, notwithstanding the Conservation of the Fisheries. It deserves to be considered by whom this new Method of huddling up Treaties at Paris is contrived, and for what Purposes. It may well be conjectured that it is done, with the Secret Intention of preventing these things from being attended to, for there are Persons, who had rather that any other People should have Navigation, than the Americans. I have good Reasons to believe that it was known at Versailles that Mr: Dana had well digested his Thoughts upon this Subject, which was Reason enough for some People to endeavour to take Sweeden out of his Hands, in whose department it was. Their Success is much to be lamented.
          I had yesterday and the day before long Conversations with the Baron van der Capellen de Pol and Mr: Gyselaer, they both complain to me in the most Pathetic Terms, of the cruel Situation of the Friends of America and France in this Republick. They both say that they are looking round, every way, like drowning Men, for Support. The Province of Friesland their great Dependance, wavers, [and many of their] fellow Labourers ar[e disco]uraged. They both enquired of me very earnestly, if clos[er Connect]ions could not be formed with us. If we could not agree to Warrant to each other the Liberty of Navigation, or enter into an Alliance offensive & Defensive They see, they shall be obliged to make a shameful Peace, and that the Blame of it will fall upon them, which will give a Triumph to the Court and put their Persons even in danger. They Say the King of France, by his Ambassador in July 1782. gave them a positive assurance that he would never Seperate his Cause from theirs. in Consequence of this they had instructed their Ambassadors never to seperate their Cause from his. on their Part, the agreement has been sacredly observed, but not on the other. With Great Britain enraged against them, with a formidable Party in the Republick furious against them, with the King of Prussia threatening them, and abandoned by France, their Prospects are they Say as disagreeable as can be conceiv’d.
          There are many appearances of designs to [ex]cite the People to Seditions, and I think it probable, that the Court of London studies delays of the definitive Treaty in this hope I still believe however that the People will be wise and the Republick firm, and Submit to the immense Losses of the war, and that of Negapatnam rather then renew their old Submission to the Court and to England.
          I have the Honour to be, Sir your / most obedient Servant
          J. Adams.
        